Title: From Alexander Hamilton to Frederick A. C. Muhlenberg, 27 February 1794
From: Hamilton, Alexander
To: Muhlenberg, Frederick A. C.



Treasury Department, February 27th. 1794.
Sir,

I have the honor to transmit Reports on sundry petitions heretofore submitted to me by the House of Representatives, as specified in the list herewith enclosed,

The enquiry lately instituted by the House into the State of the Treasury Department will necessarily occupy me so much, as cooperating with the requisite Attention to the general objects of the Department, must render it impossible for me in the course of the present Session to devote any part of my time to the Consideration of the individual Cases, which remain of those from time to time referred to me, and which are still numerous.
As several of these references are of long standing, owing to an Excess of business, and the Anxiety of parties has become very urgent, I submit it to the House whether it may not be advisable to revoke the remaining references to me and put them in another train.
With perfect Respect   I have the honor to be   Sir   Your most obedient Servant

Alexander HamiltonSecy. of the Treasury.
The HonorableThe Speaker of the house of Representativesof the United States.

